Citation Nr: 0938779	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  08-04 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty with the recognized 
guerrillas from May 1944 to February 1946, and with the New 
Philippine Scouts from August 1946 to May 1949.  The 
appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant service connection for the 
cause of the Veteran's death.  The appellant subsequently 
initiated and perfected an appeal of this rating 
determination.  


FINDINGS OF FACT

1.  The Veteran died on June [redacted], 2007, due to pneumonia.  At 
the time of his death, the Veteran had not been awarded 
service connection for any disability.  

2.  There is no competent evidence of a nexus between the 
cause of the Veteran's death and his active service.  


CONCLUSION OF LAW

Service connection for the Veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to assist and notify

The Board finds that VA has satisfied its duties to the 
claimant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The RO provided such 
specific notice with respect to the appellant's claim for 
service connection for the cause of the Veteran's death 
within a July 2007 notice letter.  Additionally, this notice 
was provided prior to the September 2007 rating decision on 
appeal, preventing any timing deficiency regarding the 
required VA notice.  See Mayfield, supra.  

The Board next finds that VA has complied with VA's statutory 
duty to assist by aiding the appellant in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the Veteran's claims file.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
post-service medical records.  The Board is not aware, and 
the appellant has not indicated the presence of, any other 
outstanding medical records which remain to be obtained by 
VA.  

The Board notes that no medical opinion has been obtained by 
VA with respect to the appellant's service connection claim 
for the cause of the Veteran's death.  However, the Board 
finds that the record, which does not reflect competent 
evidence confirming continuity of the Veteran's fatal 
pneumonia since service, warrants the conclusion that a 
remand for an opinion is not necessary to decide the claims.  
See 38 C.F.R. § 3.159(c)(4) (2009).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as competent evidence 
suggesting a nexus between an in-service diagnosis, or a 
service-connected disability, and the Veteran's cause of 
death is lacking, a fact which will be discussed in greater 
detail below.  Hence, Board remand to obtain a VA medical 
opinion is not required.  

In sum, the appellant has had a meaningful opportunity to 
participate in the development of her claim.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Additionally, she 
has not demonstrated any prejudice with regard to the content 
of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

II. Service connection - Cause of the Veteran's death

The appellant seeks service connection for the cause of the 
Veteran's death.  To establish service connection for the 
cause of the Veteran's death, the evidence must show that the 
fatal disease was incurred in or aggravated by service or 
that a service-connected disability caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2009).  It must be shown that a service-connected 
disability contributed substantially, materially, or combined 
with another disorder to cause death, or that it aided or 
lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c) (2009); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Therefore, service connection for the cause of a 
Veteran's death may be demonstrated by showing that the 
Veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.  

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Service connection may 
also be awarded for certain disabilities which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

According to his death certificate, the Veteran died on June 
[redacted], 2007.  His immediate cause of death was pneumonia, with no 
antecedent or underlying causes noted.  No date of onset for 
the Veteran's pneumonia was noted.  At the time of his death, 
the Veteran had not been awarded service connection for any 
disabilities.  

The Veteran's service treatment records indicate he was seen 
on several occasions for various respiratory disabilities.  
He was hospitalized in November 1945 for a respiratory 
disability originally diagnosed as pneumonia, but which was 
subsequently identified as acute bronchitis.  In September 
1946, he was hospitalized for 7 days for acute pneumonia.  
His diagnosis was again later changed to bronchitis.  He 
responded to treatment, and was returned to full duty.  
Later, he was seen for an upper respiratory infection in June 
1948.  He reported a cough and fever, with chest pain.  His 
temperature was within normal limits.  He was given 
medication.  Subsequently, he was diagnosed with and treated 
for bronchopneumonia in January 1949.  A service separation 
examination was afforded him in May 1949, at which time he 
had no significant abnormality of the respiratory system.  

Post-service, the Veteran was hospitalized at a veterans 
hospital from March to May 1976 for acute bronchitis.  In 
June 1977, he was again hospitalized for chronic bronchitis.  
Private medical treatment records from 1993-94 indicate the 
Veteran was seen on several occasions during that time span 
for coughing, shortness of breath, and related respiratory 
symptoms.  Diagnoses included pneumonia and allergic 
rhinitis.  More recently, the Veteran was diagnosed with 
chronic obstructive pulmonary disease, according to a 
February 2003 note from a private physician.  A history of 
smoking was also noted.  A November 2003 pulmonary function 
test confirmed a severe obstructive ventilatory defect.  

In support of a service connection claim for a respiratory 
disorder, the Veteran submitted (prior to his death) October 
2004 lay statements from R.A.T., and M.C.M., both of whom 
stated they had known the Veteran for many years, beginning 
in 1953.  Both stated that the Veteran experienced recurrent 
coughing and fevers from the time they knew him, and 
consulted a local herbalist for treatment on several 
occasions.  

In March 2007, the Veteran testified regarding his service 
connection claim for a respiratory disorder at a personal 
hearing at the RO.  He and his representative stated he 
initially incurred a respiratory disability during military 
service, and the Veteran continued to experience similar 
respiratory symptoms following service separation.  The 
Veteran later died in June 2007.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for the cause of the Veteran's death.  The 
post-service medical record does not suggest the Veteran's 
fatal pneumonia was incurred during military service.  The 
Board observes that the Veteran died over 50 years after 
service separation.  While he was diagnosed with pneumonia 
and bronchitis during military service, these disabilities 
appear to have been acute and transitory in nature, as no 
such disabilities were noted on his service separation 
examination.  Thereafter, he did not receive treatment for a 
respiratory disability for many years, until 1976, a period 
of over 25 years since service separation.  Such a lengthy 
period without evidence of pertinent diagnosis or treatment 
may be considered as evidence weighing against a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

The appellant has also not submitted evidence indicating the 
Veteran's fatal pneumonia was incurred during active military 
service.  In support of his service connection claim for a 
respiratory disorder prior to his death, the Veteran 
submitted his own, and two other lay statements, suggesting a 
continuity of respiratory symptomatology since service.  
Nevertheless, even assuming the veracity of this lay 
evidence, the mere occurrence of repetitive episodes of 
respiratory symptoms over the span of many years does not 
establish, in and of itself, proof that a chronic respiratory 
disability was incurred during active military service.  
Rather, the Board again observes that his May 1949 service 
separation examination was negative for respiratory disorders 
at the time he was discharged from service, thereby refuting 
a conclusion that a chronic disability began during service.  
In the absence of competent supporting evidence, service 
connection for the cause of the Veteran's death must be 
denied, as his fatal pneumonia some 5 decades after service 
was not incurred in or aggravated by service, and he had not 
been awarded service connection for any disability at the 
time of his death.  

The appellant has alleged that the Veteran's pneumonia began 
during military service.  The record also contains lay 
statements alleging the Veteran experienced recurrent 
respiratory symptoms from 1953 onward.  However, as 
laypersons, the appellant and the authors of these statements 
are not capable of making medical conclusions; thus, their 
statements regarding causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that a claimant's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
the disabilities at issue are complex disorders which require 
specialized training for a determination as to diagnosis and 
causation, and they therefore are not susceptible of lay 
opinions on etiology; thus, the lay statements herein cannot 
be accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against 
the claim of service connection for the cause of the 
Veteran's death.  His fatal pneumonia was not incurred in or 
aggravated by service, and he was not service-connected for 
any disability at the time of his death.  As a preponderance 
of the evidence is against the award of service connection, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  




____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


